Name: 2010/641/EU: Commission Decision of 22Ã October 2010 amending Decision 2008/866/EC as regards its period of application (notified under document C(2010) 7183) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  America;  international trade;  fisheries;  health;  trade
 Date Published: 2010-10-26

 26.10.2010 EN Official Journal of the European Union L 280/59 COMMISSION DECISION of 22 October 2010 amending Decision 2008/866/EC as regards its period of application (notified under document C(2010) 7183) (Text with EEA relevance) (2010/641/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 53(1)(b)(i) thereof, Whereas: (1) Commission Decision 2008/866/EC of 12 November 2008 on emergency measures suspending imports from Peru of certain bivalve molluscs intended for human consumption (2) was adopted as a result of contamination with the hepatitis A virus (HAV) of certain bivalve molluscs imported from Peru which were identified as being at the origin of an outbreak of hepatitis A in humans. That Decision initially applied until 31 March 2009 but this period of application was extended until 30 November 2010 by Commission Decision 2009/862/EC of 30 November 2009 amending Decision 2008/866/EC as regards its period of application (3). (2) The Peruvian authorities have provided certain information concerning the corrective measures put in place to improve control of the production of bivalve molluscs intended for export to the Union. (3) A Commission inspection was carried out in September 2009 in order to evaluate the control systems in place governing the production of bivalve molluscs and fishery products intended for export to the Union. The inspection concluded that the Peruvian authorities were putting in place the corrective measures described in the information which they provided after the outbreak of hepatitis A. However, these measures were not fully implemented at the time of the inspection. (4) The Peruvian authorities recently informed the Commission that they have concluded the implementation of the corrective measures. However, in order to protect the health of consumers it is necessary to maintain the protective measures provided for in Decision 2008/866/EC until the Commission verifies that the Peruvian authorities have completed the implementation of the corrective measures and concludes that bivalve molluscs produced in Peru and intended for export to the Union meet the conditions established by the Union law. (5) It is therefore appropriate to extend the application of Decision 2008/866/EC until 30 November 2011, without prejudice to the power of the Commission to modify, repeal or extend those measures in the light of any new information related to the evolution of the situation in Peru and of the outcome of inspections by its services. (6) Decision 2008/866/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Article 5 of Decision 2008/866/EC, the date 30 November 2010 is replaced by the date 30 November 2011. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 October 2010. For the Commission John DALLI Member of the Commission (1) OJ L 31, 1.2.2002, p. 1. (2) OJ L 307, 18.11.2008, p. 9. (3) OJ L 314, 1.12.2009, p. 90.